DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 3-8 and 10-14 are allowed.

The following is an examiner’s statement of reasons for allowance: 

As per claim 1, none of the cited prior art anticipates or suggests an obvious combination of the claimed limitations, in particular, wherein the consumption current control circuit comprises: a current control unit configured to provide a control signal corresponding to the difference and a current setting unit comprising a positive current source and a negative current and configured to provide the control current from the positive current source or the negative current source to the output side of the output buffer in response to the control signal when the difference is equal to or greater than the reference value.

As per claim 8, none of the cited prior art anticipates or suggests an obvious combination of the claimed limitations, in particular, wherein the current unit comprises a comparator configured to output a comparison signal corresponding to the difference and control logic configured to receive the comparison signal and provide the control signals having different levels in accordance with a case where the difference is smaller than the reference value and a case where the difference is equal to or greater than the reference value.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694